Case 3:21-cv-00874-SRU Document 6-1 Filed 07/06/21 Page 1 of 21

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

 

 

COMPLAINT FORM
Renard C Robinson
Full name(s) of Plaintiff(s)
(Do not use et al.)
Case No.

Vv. (To be supplied by the Court)
Sikorsky Financial Credit Union
Full names of Defendant(s)
(Do not use ef al.)

A. PARTIES
1. Renard C Robinson is a citizen of Connecticut who
(Plaintiff) (State)

presently resides at 817 Naugatuck Ave Milford, CT 06461
(mailing address)

2. Defendant Sikorsky Financial Credit Union is a citizen of Connecticut

(name of first defendant) (State)
whose address is 1000 Oronoque Ln Stratford, Ct 06461
Case 3:21-cv-00874-SRU Document 6-1 Filed 07/06/21 Page 2 of 21

3. Defendant is a citizen of
(name of second defendant) (State)

 

whose address is

 

(If more space is needed to furnish the above information for additional defendants,
Continué On 4 blank sheet which you should labél "A. PARTIES." Bé suré to include
each defendant's identity and complete address.)

B. JURISDICTION
The jurisdiction of this court is invoked pursuant to: (list statute(s))

FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C § 1692 (“FDCPA”)

 

FAIR CREDIT REPORTING ACT 15 U.S.C § 1681s-2 (“FCPA’)

 

C. NATURE OF THE CASE

BRIEFLY state the background of your case.
NOW Piaintiff brings this action for damages pursuant 6 FAIR DEBT COLLECTION
PRACTICES ACT “FDCPA” under 15 U.S.C §1692, as well as FAIR CREDIT
REPORTING ACT 15 U.S.C § 16818s-2, for the Defendant, Sikorsy Finacial Credit
Union Vilotions of.
Defentant Sikorsky Financial Credit Unoin has been reporting inaccurate and
incomplete information regarding Plaintiffs account to the big 3 credit reporting
agencies: TransUnion, Equifax, and Experian, for over 24 months. Each of the
aforementioned agencies, are “Consumer Reporting Agencies” as defined in 15 U.S.C
§ 1681(f). Upon information and beleif, each of the aforementioned agencies disburse
consumer reports to third parties. Therefore, Defendant Sikorsky Financial Credit Union
has through these agencies, furnished innaccurate misleading representation to all of
Plaintiffs potential lenders and financial partners, on multiple occasions, while trying to
collect a debt. As a result of the Defendant, Sikorsky Financial Credit Union’s
defamation conduct, actions and/or inactions, plaintiff sufferd damage of by loss of
time, and monies due to plaintiffs attemps to correct the inaccurate information; loss of
credit; loss of the ability to purchase and benefit from credit (examples attached in
Exhibits 10-12,14); increased interest rates; and the mental and emotional pain,
distress, anguish, anxiety, anger, worry, fear, humiliation, embarrassment, and
frustration of credit and financial institution account denials.
Case 3:21-cv-00874-SRU Document 6-1 Filed 07/06/21 Page 3 of 21

D. CAUSE OF ACTION

| allege that the following of my constitutional rights, privileges, or immunities or my
rights under a federal statute have been violated and that the following facts form the
basis of my allegations: (if more space is needed to explain any allegation or to list
additional supporting facts, continue on a blank sheet which you should label "D.
CAUSE OF ACTION.”)

Claim I: Fair Debt Collection practices act U.S.C § 1692(e) §807 “Fasle or mimisleading Representations”

 

VIOLATION §807 (a) “The character amount, or legal status of any debt..”

 

 

Supporting Facts: (Include all facts you consider important, including names of persons
involved, places, and dates. Describe exactly how each defendant is involved. State
the facts clearly in your own words without citing legal authority or argument.)

Defendant Sikorsky Finacial Credit Union has furnished incomplete and incorrect
information of diffent amounts to all 3 credit bureaus on multiple occasions. The
attached exhibits, display credit report & report disputes documentation of
“BALANCE” changing from $1,237 to $1,238 and back, multiple times while “PAST
DUE BALANCE”, is stated $1,237 in dispute results on 10/16/19 (exhibit 1) then only
12/21/20, to $375 as of 1/12/21, to $425 as of 5/01/2021. (exhibits 1-8) This
Information has been disputed by Plaintiff and never corrected.

Fair Debt Collection practices act U.S.C § 1692(e) §807 “Fasle or mimisleading Representations”

Claim Il:

VIOLATION §807 (10) “The use of any false representation or deceptive means to collect or attempt to collect debt..”

 

 

 

Supporting Facts:
Case 3:21-cv-00874-SRU Document 6-1 Filed 07/06/21 Page 4 of 21

-Defendant Sikorsey Financial Credit Union closed this account in May of 2019
(5/19); to date, the current account and payment status is closed and charged
off, yet Defendant has still intentionally furnished a negative report over the
past 24 months, in the INCORRECT “PAST DUE..” amounts of $250, $350,
$375 & $425, as well as reported both a $1,237 and $1,238 BALANCE, which
is a 123% usage rating that critically damages Plaintiffs credit profile.

(See exhibit 9 for real closed account example)

-Defendant also is reporting different last payment dates of 10/10/18 for
Transunion and experian while reporting a last payment date of 9/1/16 to
Equifax.

(See exhibit 6) Plaintiff disputed this information and it was never corrected.

E, REQUEST FOR RELIEF
WHEREFORE, plaintiff demands: (state the relief you seek)

The Defandant Sikorsky Financial Credit Union immediately and actually, close, cancel
and forgive any and all outstanding debts against Plaintiff. Most importantly, debt being
reported to the credit reporting agencies Transunion, Equifax and Experian regaurding
the account begining with 402888xxx. The defamaition, conduct and actions of
Defendant, Sikorsky Financial Credit Union, were willful, deliberate, intentional, and/or
with reckless disregard for the interest and rights of Plaintiff such as to justify that this
court award Statutory, Acutal and Punitive damages agaist the Defendant to Plaintiff
Renard G Robinson; Award plaintiff the cost of this action pursuant to “FD@PA’” 15 U.S.C
§1692 §813 “Civil Liability’ (2)(A) Per Violation, per month of violations (24), and and
pursuant to “FCRA” §616 “Civil Liability for willful noncompliance” 15 U.S.C § 1681n,
A(1)(2), as well as §617 “Civil liability for negligent noncompliance” 15 U.S.C §16810,
and grant all such additional relief the court deems appropriate.

F. JURY DEMAND

Do you wish to have a jury trial? Yes X No
Case 3:21-cv-00874-SRU Document 6-1 Filed 07/06/21 Page 5 of 21

 

 

 

Original signature of attorney (if any) Plaintiff's Origiiai Signature
Renard C Robinson

Printed Name Printed Name
817 Naugatuck Ave

Milford, Ct 06461

( ) (203)913-1447

Attorney's full address and telephone Plaintiff's full address and telephone
Rerobinson224 @yahoo.com

Email address if available Email address if available

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he/she is the plaintiff in
the above action, that he/she has read the above complaint and that the information
contained in the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at Milford, CT on 6 /zZz5 / 4
(location) (date)

_j~4

Plaintiff's Original Signature

(Rev.3/29/16)
Case 3:21-cv-00874-SRU Document 6-1 Filed 07/06/21 Page 6 of 21

D. CAUSE OF ACTION
Claim 3:
“FAIR DEBT COLLECTION PRACTICES ACT” 15 U.S.C §1692(f)
§808 “UNFAIR PRACTICES”
VIOLATION §808 (1) “The Collection of any amount (including interest,
fee, charge, or expense incidental to the principal obligation) unless
such amount is expressly authorized by the agreement creating the
debt or permitted by law.”

Defendant claims the “Balance” was $1,237 as of 10/19, then $1,238 as of
12/21/20, when Plaintiffs original principal obligation was only for 4 $1,000
line of credit. Defendant then also reported that the “past due balance”
was $250 on 8/10/20 then increased it to $350 on 12/21/20 and $375 on
1/12/21 only to further increase it to $425 as of 5/1/21. (See Exhibits 1-8)
The Defendant is trying to collect incidental fees to the principle obligation,
after the account has been closed to get to a “Balance” of $1,238 as well
as the incorrect “past due balance" of $425. Plaintiff Disputed this
information and it was never corrected.

Claim 4:

“FAIR DEBT COLLECTION PRACTICES ACT” 15 U.S.C §1692(e)

§807 “FALSE OR MISLEADING REPRESENTATION”

VIOLATION §807 (8) “Commuting or threatening to communicate to any
person credit information which is known or which should be known to be
false, including the failure to communicate that a disputed debt is
disputed.”

Defendant has communicated this false, inaccurate information to the 3
major credit reporting agencies for over 24 months. Yet, Defendant has

has still failed to furnish the fact that this debt has been disputed by
Plaintiff, multiple times.

(Exhibit 1 & 3 attached are Dispute Results. Exhibit 8 is an example of what
Defendants reports are intentionally missing.)
Case 3:21-cv-00874-SRU Document 6-1 Filed 07/06/21 Page 7 of 21

D. CAUSE OF ACTION

Claim 5:

FAIR DEBT COLLECTION PRACTICES ACT U.S.C 15 § 1692(e)

§807 “FALSE OR MISLEADING REPRESENTATION”

VIOLATION § 807(14)

“The use of any business, company, or organization name other than the
true name of the debt collectors business, company or organization”

Defendant Contacted Plaintiff through a Company/Business other than
debt collector by furnishing on their letter, the fact that they were
attempting to collect a debt, and that the communication was from a debt
collector. (See Exhibit 13)

Claim 6:

FAIR CREDIT REPORTING ACT U.S.C § 1681s-2

§ 623 “RESPONSIBILITY OF FURNISHERS OF INFORMATION TO
CONSUMER REPORTING AGENCIES”

VIOLATION § 623 A) 1(a&b) 2(b) & 3

A “Duty of furnishers of information to provide accurate information”
1 “Prohibition”

2 “duty to correct and update information

3 “duty to provide notice of dispute”

After Multiple Disputes, Defendant, Sikorsky Financial Credit Union, has
been well aware of these mistakes, inaccuracies, and the incorrect
reporting of the Plaintiffs credit profile, being reported to the 3 major
reporting agencies. Defendant has willfully neglected and ignored their
duty as a furnisher of information to correct and update Plaintiffs
incomplete and incorrect account reporting. While not only neglecting to
correct this information, defendant also failed provide notice to the
aforementioned agencies, that Plaintiff has actually made multiple disputes
on this accounts reporting.

(Exhibit 1 & 3 attached are Dispute Results. Exhibit 8 is an example of what
Defendants reports are intentionally missing.)
CaSé°3:21-cv-008 7SREPbocument 6-1 Filed

SSS Sey

 

 

ry
1061745627 Pas ace
RENARD C ROBINSON | Report # 3320-7116-63 for 10/16/19
“to,
Date opened First reported Recent balance Payment history
Nov 2014 Nov 2014 $1,237 as of Oct 2019 Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
Address ID # Terms Status . md ; yams a sane pa
0009953406 Not reported Account charged off 2019
Type Monthly payment $1,237 written off. $1,237. 2018
Credit card Nat reported past. due as of Oct 2019.
Responsibility Credit limit or original This account is 2017
Individuat amount scheduled to continue on 2016
$1,006 record until Sep 2025,
High balance Comment: 2015
$1,252 Account closed at credit 2014
grantor's request.
Date of Status
May 2019
Account History * (AB = Account Balance, DPR = Date Payment Received, SPA = Scheduled Payment Amount, AAP = Actual Amount Paid)
Aug19 Juiig Jun19 Mayi9 Aprig9 Mart Feb19 Janis Dec18 Nov18 Oct18 Sepis Augi8 Julia Jun18
AB.(S) 1,237 1,237 1,237 1,237 1,198 1,160 1,124 1,083 1,048 4,008 967 968 137 10 36
DPR Octi0 Octio Oct10 Octta Octo Oct10 Octio Octt0 Oct10 Octt0 Oct10 Augo9 Augos Julio Juno6
SPA (8) ND ND ND 25 25 25 25 25 25 25 25 25 25 10 25
AAP (9) ND ND ND ND ND ND ND ND ND ND 65 ND 780 1,020 930
May18 Aprts Mart8 Febt8 Jani8 Dec17 Novi7 Octi7
AB (3) 1,000 1,013 1,005 935 1,000 935 924 948.
DPR Apri1 Feb14 Feb14 Janié Dec12 Oct25 Oct25 Sepio
SPA ($} 25 25 25 25 25 25 25 25
AAR {5} 50 ND 950 100 700 ND- 60 25
Between Oct 2017 and Aug 2019, your credit limivhigh balance was $1,000 a - _
Date opened First reported Recent balance Payment history
aan # Sees 5 por feported Jan Feb Mar Apr May Jun Jui Aug Sep Oct Nov Dec
0009953406 Not reported Paid, Closed. 2018 CLS
Type. Monthly-payment Comment: 2017
Charge Card Not reported Account closed at credit
Responsibility Credit limit or original grantor's request. 2016
Individuat amount This item was updated 2015
$200 from our processing of
High batance your dispute in Oct 2019
$338 Date of Status
May 2018
Account History * (AB = Account Balance, DPR = Date Payment Received, SPA = Scheduled Payment Amount, AAP = Actual Amount Paid)
AprtB Mar16 Feb18 Jani6 Dect? Novi7 Octi7
AB ($) 26 46 301 259 217 175 4135
DPR Apr16 Mari5 Sep17 Sepi7 Sep17 Sep17 Sep17
SPA ($) 26 25 46 45 44 42 41
AAP (8) 48 260 ND ND ND ND ND
Between Oct 2017 and Apr 2018, your credit limiV/high balance was $200 _
Date opened First reported Recent balance
R244 ga ni ane 24g
Eon # ae Eee SS Gace has Jan Feb Mar Apr May Jun Jui Aug Sep Oct Nov Dec
coosss3404 Not recottes Aeccunt charged off 2019 Ge) Ge
Type Monthly payment 3341 written off $247 2018
Cnarge Card Not reported past due as of Oct 2019.
Responsibility Credit limit or original This account is 2017
rear eaLe amount scneduled to continue on 2016
3146 record until Jan 2026
High balance This tem was updated 2015
S605 from our préecessing of
your dispute in Oct 2019
Date of Status
Sep 2019
Account History * (AB = Account Balance, DPR = Date Payment Received, SPA = Scheduled Payment Amount, AAP = Actual Amount Paid)
Senis Augis Juss Junie Mayis Apris MariS Febis Janis Novis Octi8 Seis AUIS Jug
2215 ca ze 28s ms Pe 145 107 27 51 9g 0 14 37 i)
= Facts Zectt Facts Fests Festi Feo: Fete Feerg zante aetié Cct16 Sep16 May17 May17
es NE é : i ks 5 ze 2 cE a a oo 23
AAP Si} no No Ne ND ND ND NO 31 ea ic no 18 25 xz ND
Junts Mayis Acris Maria Febt® dants Gect7 Nowt7 Den?

07/06/21

Pag dart

 

 

248-02 UO-O002 407 000% 0017655
Case 3:21-Cv-00874-Sfitde! judd QqebiRiah Mrehber HAG GH AR Gel Pageraor2 2.

 

8/10/2020
RENARD ROBINSON - Experian oe & 7
Date of Report: Aug 10, 2020 e&xperian.
-~ SIKORSKY FINANCIAL CU Closed
402888 XQOOQQ0OXKXK
ACCOUNT DETAILS CREDIT USAGE
Account Name SIKORSKY FINANCIAL CU we he
High Credit Usage™
Account # 40288BXXXXXXXXXX Keeping your account balances
as low as possible can have a
Original Creditor positive impact on your credit.
Company Sold
Account Type REVOLVING CONTACT INFORMATION
Date Opened Nov 20, 2014 1000 ORONOQUE LN
STRATFORD, CT 06614
Account Status! Closed | 203) 377-2252
Payment Status Charge-off PAYMENT HISTORY eis
Qe
Status Updated May 2019 2020 2019 yD 2018
Jan Feb Mar Apr Jan Feb Mar Apr, Jan Feb Mar Apr
salonce FY a? s27 10008 ©8808 S888
OW s s/t May Jun Jul Aug May Jun Jul Aug May Jun Jul Aug
Balance Updated uuii3220 x7. SEER BES
Sep Oct Nov Dec Sep Oct Nov Dec Sep Oct Nov Dec
Credit Limit s1.000 (JU Heel Seanae
Monthly Payment 2017 2016 * 2015
Jan Feb Mar Apr Jan Feb Mar Apr Jan Feb Mar Apr
Past Due Amount ? 22 SSS BESS OOOO
May Jun Jul Aug May Jun Jul Aug May Jun Jul Aug
Highest Bolance 2 SESS S888 0000
T & Revolving Sep Oct Nov Dec Sep Oct Nov Dec Sep Oct Nov Dec
ems SEES SS88 UBB
Responsibility Individual
OK 120+ Days Late
Your Statement lex) baa) ”
[a] 30 Days Late Boo Days Late
Comments Account closed at credit grantor's request (w] Negative Boo Days Late

Le
Nok pores, My dispute

© Balan ce jitssce ck

o Veporting, afer Claud 7

e Bndlence & over credit lit

1237,94

P24 ie Usee5R

C} Data Unavailable

Gor

(2 iMowtss +

when wy PEse deve is onl fozs.

e

Mowhy

Pepe PAINS my

—

See TD terk ex,
Saw TY Heowt,

Gx.

© Hyer

& Decamber W/ anv to

| Summary

https://usa.experian.co

loclpnce mirsiny =

» Accounts (Closed)

o

A Coc (Roo crect

m/member/print/experian/now

- Collections

ourcl

Inquiries

lin Cop lee

sa
diypre

Ag

‘Public Records Credit Score

8/20

actoink Closed ,
2/5/2021

a

Case 3:21-cv-00874-SRU Doqument 6-1. File

How to read your results

Deleted

This item was removed from your credit report.

Remains

The company that reported the information has certified
to Experian that the information is accurate. This item
was not changed as a result of our processing of your
dispute. Please review your report for the details.

Processed

This item was either updated or deleted. Please review

your report for the details.

Print your report

Below is all the information currently in your credit report. The payment history guide and common questions will help explain your credit information. Print this
page or write down your report number for future access.

Address
Expenan
P.O. Box 9701 Allen, TX 75013

Any pending disputes will be highlighted below.

our eg. repor'

07/0

16/21 Baleoiteof 23

Updated (Your results will indicate which one of the following applies.)

° The information you disputed has been updated. Please review your report

for the details.
The item you disputed has been updated, which may include an update to
the disputed information. Please review your report for the details.

The information you disputed has been verified as accurate, however, infor-
mation unrelated to your dispute has been updated. Please review your re-
port for the details.
Information on this item has been updated. Please review your report for
the details.

 

 

Creditor / Vendor

SYNCB/BANANA REP

SIKORSKY FINANCIAL CU

Before Dispute
Account name

SIKORSKY FINANCIAL CU IN

1000 ORONOQUE LN
STRATFORD, CT 06614
203 377 2252

Address identification number

0009953406

After Dispute

Account name

SIKORSKY FINANCIAL CU IN

1000 ORONOQUE LN
STRATFORD, CT 06614
203 377 2252

Address identification number

0009953406

CAPITAL ONE BANK USA N

PORTFOLIO RECOV ASSOC

=e C= Oy

Account aumber

601859007197...

402888100009...

Account number
402888100009....

Type
Credit card
Terms

NA

On record until

Aug 2025

Status

Deleted

[StS

This item was removed from your credit report. Please

review your report for the details.

Updated

The information you disputed has been verified as accu-

rate; however, information unrelated to your dispute has
been updated. Please review your report for the details.

Recent balance

34 238 as of 12/21/2020
Credit limit or original
amount

31,000

High balance

$1,252

Monthly payment

$0

Recent payment amount
$40

Account number \\ Recent balance

402888100009...

Type
Credit card
Terms

NA

On record until

May 2023

517805763266...

603535028284...

$1,237 as of 01/12/2021
“Credit Tift or original

amount

$1,000

High balance

$1,252

Monthly payment

$0

Recent payment amount
$40

Remains

Date opened
11/2014

Date of status
05/2019

First reported
11/2015
Responsibility
Individual

Date opened
11/2014

Date of status
05/2019

First reported
11/2015
Responsibility
Individual

Status
Account charged off.

$1,238 written off, $350...
past due as of Dec 2020,

 

“comment
Account closed at credit
grantor's request

SSS

Status
Account charged off.

$1,233 written OF en
past due as gi Jan 2U2i,
“comment
Account closed at credit
grantor’s request
Reinvestigation
information
This item was updated from

our processing of your dis-
pute in Jan 2021.

The company that reported the information has certified

to Experian that the information is accurate. This item
was not changed as a result of our processing of your
dispute. Please review your report for the details.

Deleted

 

1/9
— Case 3:21-cv-00874-SRUn RQRHINeRh Gate led CLEAR ciate. 4

SS iy,

@SIKORSKY FINANCIAL CU $1,237
19 charge-offs. Closed
© Account info
Account name SIKORSKY FINANCIAL CU Balance $1,237
Account number 402888XX0OOMXXXK Balance updated Jan 12, 2021
Original creditor - Credit limit $1,000
Company sold - Monthly payment « ?
Account type Credit Card - Revolving Tarms Past due amount $375
eee

Date opened Nov 20, 2014 Highest balance ss z
Account status Closed Terms Revolving
Payment status Charge-off Responsibility Individual
Status updated May 2019 Your statement :

® Payment history

Jan Fab Mar Apr May Jun Jul Aug Sep Oct Now Dec
2021 co _ = - - i - = 7 - =
2020 = ce co ceo co co co co ca co co co
2019 60 90 120 120 ca co co co ca co ca =
— Sd
2018 - ~ - = = - - a - - - 30
2017 i - i = = - = - - - = -
2016 e ° ® e S 2 e 1] - 7 _- -
2015 - - - =- = = = = = al ° °
@ Ontime CO Chargeoff 30 daysinte 60 dayslate 90 dayslate 120+ dayslate — Mateunovaishts
& Contact info
Address 1000 ORONOQUE LN STRATFORD,
CT 06614
Phone number (203) 377-2252
& Comments

Account closed at credit grantor's request

https://usa.experian.con/member/printable-report/experian/now 14
\V 2itdaoal Case 3:21-cv-00874-SRU Docuffigiit@3anRWBa@iQ7/06/21 Page 12 obxWbit- 5

TransUnion
Experian
Equifax
Account #: 636992107340°"** 636992107340°°"" 636992107340"""
Account Type: Revolving Revolving Revolving
Account Type - Detail: Charge account Charge account Charge account
Bureau Code: Individual Individual Individual
Account Status: Closed Paid Paid
Monthly Payment: $0.00 $0.00 $0.00
Date Opened: 11/08/2018 11/01/2018 11/02/2018
Balance: $0.00 $0.00 $0.00
No. of Months (terms): oO oO ©
High Credit: $0.00 $0.00 $300.00
Credit Limit: $300.00 $300.00 $0.00
Past Due: $0.00 $0.00 $0.00
Payment Status: Current Current Current
Last Reported: 07/22/2019 07/22/2019 07/01/2019
Closed or paid account/zero
Comments: Closed = balance
Charge
Date Last Active: 07/18/2019 07/01/2019 -
Date of Last Payment: - - -
Two-Year payment history f= Legend

Month = Jul Jun May Apr Mar Feb Jan Dec Nov Oct Sep Aug Jul Jun May Apr Mar Feb Jan Dec Nov Oct Sep Aug
Year 19 19 19 19 19 19 19 18 #18 #18 #18 «18~«18*«#23«918@#~=«7318~«3+618 «618 «18 «18 17 :«17~«17~«O17_ss a7

 

 

TransUnion
Experian
Equifax
wats ott ‘
Account #: 402888100009"*"* 402888100009""" 402888100009"
Account Type: Revolving Revolving Revolving
Account Type - Detail: Credit Card Credit Card =
Bureau Code: Individual individual Individual
Account Status: Derogatory Derogatory Derogatory
Monthly Payment: $0.00 $0.00 $0.00
Date Opened: 11/01/2014 11/01/2014 11/01/2014 aot
Balance: _$1,238.00_ $1,237.00 $1,238.00 — | i 136 ©
ee Se
No. of Months (terms): ° o oO
High Credit: $1,250.00 $0.00 $1,238.00_
Credit Limit: $1,000.00 : $1,000.00 - $0.00
Past Due: $375.00 $375.00 $375.00 7 Chan Ge 5
Payment Status; Collection/Chargeoff Collection/Chargeoff Collection/Chargeoff
Last Reported: _02/05/2021 __ 01/12/2021 02/01/2021
Comments: Charged off as bad debt

https://www.identityiq.com/CreditReport.aspx 6/10
Account Status:
Monthly Payment:
Date Opened:
Balance:

No. of Months (terms):
High Credit:

Credit Limit:

Past Due:

Payment Status:

Last Reported:

Comments:

Date Last Active:
Date of Last Payment:

Two-Year payment history

 

Month
Year 21 24 212 21
TransUnion

Experian
Equifax

Account #:

Account Type:

Account Type - Detail:

Bureau Code:

Account Status:

Monthly Payment:

~™illBate Opened:

   
   

Payment Status:
Last Reported:

Weeiments-

Date Last Active:

    

Two-Year payment history

May Apr Mar Feb Jan Dec Nov Oct Sep Aug Jul Jun

21

ts

20 20 20 20 20 260 20 20 20 20 20 20

402888100009"""" 402888100009""*"
Revolving Revolving
Credit Card Credit Card
Individual Individual
Derogatory Derogatory
$0.00 $0.00

12/01/2014

~34420/2014 |

ze

   

$0.00
$1,000.00
Collection/Chargeoff Collection/Chargeoff

03/12/2021 03/12/2021

Account has been closed due
Charged off as bad debt to inactivity.
Canceled by credit grantor Unpaid balance reported as a
loss by the credit grantor.
01/10/2019 05/01/2019
10/10/2018 10/10/2018

Case 3:21-cv-00874-SRU Documenitgdnekiladi@7/06/21 Page 13. bp Sew

Paid
03/01/2018
$0.00
$135.00

Collection/Chargeofft
03/01/2021

Consumer disputes this
account information
Medical

03/01/2021

May Apr Mar Feb Jan Dec Nov Oct Sep Aug Jul Jun

19 19 19 19 19 19 19

402888100009""""
Revolving

Individual

Derogatory
$0.00

11/01/2014

 

Collection/Chargeoff
03/01/2021
Charged off account
Accounts closed by credit
grantor
09/01/2016
wamnndardeg25

Month Mar Feb Jan Dec Nov Oct Sep Aug Jul Jun May Apr Mar Feb Jan Dec Nov Oct Sep Aug Jul Jun May Apr
Year 21 21 21 #20 20 20 20 20 20 20 20 20 20 20 20 19 #19 «#19 #19 «#19 «19«619«©19 «#19
TransUnion
https: //member.identityiq.com/CreditReport.aspx 8/10
F202 me

s* :
"experian.

@SIKORSKY FINANCIAL CU

24 poncally negative months

§ Account info
Account name
Account number
Original creditor
Company sold
Account 1ype
Date opened
Account status
Payment status

Status updated

& Payment history

Jan
2021 co
2020 =
2019 30
2018 -
2017 -
2016 ?

2015 ~

© Ontime CO Charge off

& Contact info

Address

Phone number

® Comments

Account closed at credit grantor's request

Case 3:21-cv-00874-SRU

Feb
co
co

30 days late

SIKORSKY FINANCIAL CU

AG2BBEXKAXXKXAANK

Credit Card - Revolving Terms

= Gerla wavailabie

Nov 20, 2014
Closed
Charge-off
May 2019
Mar Apr May Jun
co = a =
co ca co +s
720 120 co ca
e e e o
60 days lale 120+ days late
1000 ORONOQUE LN STRATFORD,
CT 06614

(203) 377-2252

https://usa.expernian.com/member/printable-reporVexperian/now

Document @5d.iaFiled 07/06/21 Page

EAGAP

=e

LL

Prepared For RENARD ROBINSON Date generated: Apr 9, 2021

Balance

Balance updated
Credit limit
Monthly payment
Past due amount
Highest balance
Terms
Responsibility

Your statement

Jul Aug

co
ca

co

Oct

co
co

co
co

$1,237
Closed

$1,237
Mar 12, 2021
$1,000

9

$425

?
Revalving
Individual

TMA
5/3/2021 Case 3:21-cv-00874-SRU Docum@atiGpdn Filagh@7/06/21 Pagd@tsotat %

_—_— Last Reported: 07/22/2019 07/22/2019 07/01/2019
Closed or paid account/zero
Comments: Closed - balance
Charge
Date Last Active: 07/18/2019 07/01/2019 -
Date of Last Payment: - - -
Two-Year payment history f= Legend

Month Jul Jun May Apr Mar Feb Jan Dec Nov Oct Sep Aug Jul Jun May Apr Mar Feb Jan Dec Nov Oct Sep Aug
Year 19 19 19 19 19 19 19 18 #18 #18 «18 «18@~«218@*~*2318#i:=«38&:~«=«18 618 «618 ~«18~=«17:~«(«17 617 hl 7

TransUnion
Experian
Equifax

Account #: 51780576"""" 51780576"""" 51780576"***

Account Type: Revolving Revolving Revolving
Account Type - Detail: Credit Card Credit Card Credit Card

Bureau Code: Individual Individual Individuat
Account Status: Derogatory Derogatory Derogatory

Monthly Payment: $0.00 $0.00 $0.00

Date Opened: 09/10/2018 09/01/2018 09/01/2018

Balance: $1,301.00 $1,301.00 $1,301.00

No. of Months (terms): o °o oO
High Credit: $1,301.00 $0.00 $1,301.00
Credit Limit: $1,000.00 $1,000.00 $0.00
Past Due: $1,301.00 $1,301.00 $1,301.00
Payment Status: Collection/Chargeoff Collection/Chargeoff Collection/Chargeoff
Last Reported: 03/01/2021 02/18/2021 03/01/2021
Sa aE
E-xg M P | eC —~ Comments: _ Dispute resolved: reported by renensubscriber : _ nail
» “grantor Unpaid balance reported as a
ad toss by the credit grantor.
Date Last Active: 10/08/2019 10/01/2019 05/01/2019
Date of Last Payment: 03/01/2019 03/01/2019 05/01/2019
Two-Year payment history t= Legend

Month Feb Jan Dec Nov Oct Sep Aug Jul Jun May Apr Mar Feb Jan Dec Nov Oct Sep Aug Jul Jun May Apr Mar

Year 24 21 20 20 20 20 20 20 20 20 20 20 20 20 19 19 19 19 «©1i9)6«6©619061906«6190~«6«19~«(«19

TransUnion
Account #: 3310°**
Account Type: Collection
Account Type - Detail: Collection
Bureau Code: Individual

https: //member.identityiq.com/CreditReport.aspx 7110
8/10/2020

RENARD ROBINSON - Experian
Date of Report: Aug 10, 2020

ACCOUNT DETAILS
Account Name
Account #
Original Creditor
Company Sold
Account Type
Date Opened
Account Status!
Payment Status
Status Updated
Balance

Balance Updated
Credit Limit
Monthly Payment
Past Due Amount
Highest Balance
Terms
Responsibility
Your Statement

Comments

Summary

TD BANK NA
483 95000CO0000KX
CREDIT USAGE
TD BANK NA
4B3950XXXXXXXXXX
N/A
REVOLVING CONTACT INFORMATION
Aug 22, 2018
70 GRAY RD
Closed PORTLAND, ME 04105
(888) 751-9000
Current
PAYMENT HISTORY
Sep 2019
2019 2018
7 Jan Feb me ne Mar Apr
“ BOO aeee
$35
- io (__]ata Unavaitabte
$3,772
Revolving
Terminated

—o

T tT \ a+
ti XA VATS i?
Accounts (Closed) Collections Inquiries

https://usa.experian.com/member/print/experian/now

Case 3:21-cv-00874-SPReFEARERTEA CIE OP OIUEIEY Page 16a Pa\0 So q

®, a
Fexperian.
Closed
Unknown Credit Usage
Credit usage could not be
calculated for this account

because elther the balance
and/or credit limit were not
reported.

Full Closed Accenmb Rereth

Public Records Credit Score

10/20
Case 3:21-cv-00874-SRU Document 6-1 Filed 07/06/21 Page 17 of2hipit 16

a2. SCHWAB
BANK

et ee Questions: 1-877-239-1163

Renard Robinson
817 Naugatuck Ave.
Milford, CT 06461-2315

 

Important information about your recent application.

 

Thank you for your recent application for a Schwab Bank High Yield Investor Checking® account linked to a Schwab
One® brokerage account. After careful consideration, your High Yield ero easy application h nee been Geclined
because it does not meet the business guidelines set by Schwab Baik. 7 ~ =

You will be notified in a separate letter regarding the status of your Schwab One account.

Our decision was based, in whole or in part, on information obtained in a report from the consumer reporting agency
Equifax. You have a right under the Fair Credit Reporting Act to know the information contained in your credit file at the
consumer reporting agency. You also have a right to obtain a free copy of your credit report if you contact the agency at
the address or phone number below and request the report within 60 days after receiving this notice:

Equifax

P.O. Box 740241
Atlanta, GA 30374
1-800-685-1111
www.equifax.com

In addition, if you find that any information contained in the report you receive is inaccurate or incomplete, you have the
tight to dispute the matter with the reporting agency. Please note that the reporting agency did not participate in our
decision and will be unable to supply specific reasons why this application was declined.

We also obtained your credit score from Equifax and used it in making our decision. Your credit score is a number that
reflects the information contained in your credit report. Your credit score can change as a result of how the information
in your credit report changes.

On March 8, 2021 your credit score was reported to us as 628. Credit scores range from a low of 300 to a high of 850.

The key factors that adversely affected your credit score were:

(Continued on next page)
Member

TENDER ©2021 Charles Schwab Bank. All rights reserved. Member FDIC. CRS 00038 (0518-8GPA) 03/24 SGC63002-02 20950685_197366249

5920-T2-516
Case 3:21-cv-00874-SRU Document 6-1 Filed 07/06/21 Page 78.efgt VW

Defendants Tncorreck Renurting > -
@ SERIQUSIDELINQUENCYJAND PUBLIC RECORD OR.GQEEEGTION FILED
~ LENGTH OF TIME ACCOUNTS HAVE BEEN ESTABLISHED
NUMBER OF ACCOUNTS WITHIDELINOUENCY-
TIME SINCE DELINQUENCY IS TOO RECENT OR UNKNOWN? De-Geindauts Efforts te contiwe reQovdins,

Thank you for your understanding in this matter. If you have questions or need assistance, please call a Schwab Bank
Representative at 1-877-239-1163, Monday through Friday, 6 a.m. to 5 p.m. PT.

Sincerely,

Vamnette Martine,
Jannette Martinez

Customer Verification & Research Center
P.O. Box 982600

EL PASO, TX 79998-2600

Written Inquiries:Charles Schwab Bank, Customer Verification & Research Center
211 Main Street, San Francisco, CA 94105

Charles Schwab & Co., Inc. and Charles Schwab Bank are separate but affiliated companies and subsidiaries of The Charles Schwab Corporation.
Brokerage products offered by Charles Schwab & Co., Inc. are not insured by the FDIC, are not deposits or obligations of Charles Schwab Bank, and
are subject to investment risk, including the possible toss of principal invested. Deposit and lending products are offered by Charles Schwab Bank,
Member FDIC and an Equal Housing Lender.

Charles Schwab & Co., inc. and Charles Schwab Bank are separate but affiliated companies and subsidiaries of The Charles Schwab Corporation.
Brokerage products offered by Charles Schwab & Co., Inc. are not insured by the FDIC, are not deposits or obligations of Charles Schwab Bank, and
are subject to investment risk, including the possible loss of principal invested. Deposit and lending products are offered by Charles Schwab Bank,
Member FDIC and an Equal Housing Lender.

Member =)
FDIC ibeA ©2021 Charles Schwab Bank. Ail rights reserved. Member FDIC. CRS 00038 (0518-8GPA) 03/21 SGC63002-02 20950685_197366249
Case 3:21-cv-00874-SRU Document 6-1 Filed 07/06/21 Pageaaaoaty (Z.

 

charles
SCHWAB
: Match 30, 2021 ; Account #: ****-*523
a a Questions: 1-877-239-1163
Monday through Friday,

Renard Robinson
817 Naugatuck Ave. 9 a.m. to 8 p.m. ET
Milford, CT 06461-2315

 

Your brokerage account has been closed.

eS SSS Se Se

= ——— SS

Dear Renard Robinson,

During a recent review, we found that the brokerage account noted above doesn't meet Schwab's business guidelines.
After careful consideration, we have closed the account. We regret any inconvenience this may cause.

What this means for your account.

Your account is now closed. Please discontinue using all checks and Schwab Bank Visa® Platinum Debit Cards
associated with this account. If you have scheduled electronic transfers to or from this account, please cancel them.

Thank you for your understanding in this matter. If you have any questions, please consult the General Terms section
of your Schwab Brokerage Account Agreement or call us at the number above.

©2021 Charles Schwab & Co., tnc. All rights reserved. Member SIPC, CRS 00038 (0520-0CSW) 03/21 SGC38873-09 20950670_197366228

5920-14-S677
/ TOBIN & MAROHN )

\

e 3:

   

po

— 1

}

-cv-00874-SRU Document 6-1 Filed 07/06/21 Page 200f21 Exhibit 3

i

%

ATTORNEYS & COUNSELLORS AT LAW
538 Preston Avenue, Suite 270
Meriden, Connecticut 06450

d

Ly Telephone (203) 777-6660 / Toll Fiee (877) 907-6660
LE ane

Sp = _<at ge Au a L, éZ
“Siasaes oe CG

Renard C Robinson
817 Naugatuck Ave

Milford, Connecticut 06461

RE: SIKORSKY FINANCIAL CREDIT UNION,INC
ACCOUNT NUMBER(S): XXXXXXX63-16
OUR FILE NUMBER: 19-00636-0

Dear Renard C Robinson /:

In response to your recent communication we have reviewed your claim and want to provide you
with the following response:

 

in response to your recent communication please find our client’s affidavit in support of their |
claim.

 

 

Feel free to contact our office with any questions you may have.

Very truly yours,
TOBIN & ROHN

ov ALM

William ‘L. Marohn, Esq.
JOSEPH M. TOBIN, P.C.

19-00636-0/IC-FJP

ny This document is certified as a true
and exact copy of the Original and has

been mailed by the “ee on:

BAN

Name: |

THIS IS AN ATTEMPT TO COLLECT A DEBT.
ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
THIS IS A COMMUNICATION A DEBT COLLECTO)

   

     

 
Case 3:21-cv-00874-SRU Document 6-1 Filed 07/06/21 Page 21 of 21 Exh lak

rony Apple Card Support iic_reniyi@postannie

' Your Apple Card application statis oe
«> Jun 10, 2021 at 1:39:33 PM

is renard224@icloud.com

 

x oldman
@Card an

Apple Card Applicant:
Renard Robinson, renard224@icloud.com

Your application
has been reviewed.

Thank you for your interest in Apple Card. Goldman Sachs Bank USA
has reviewed your application, and it was not approved at this time
because:

® Serious delinquency

e® Proportion of balances to credit limits on bank/national revolving or
other revolving accounts is too high

® Number of accounts with delinquency

Goldman Sachs Bank USA received your credit score from
TransUnion Consumer Solutions.

Your credit score is a number that reflects the information in your
consumer report. Your credit score can change, depending on how the
information in your consumer report changes.

Your credit score as of June 10, 2021: 589

Scores range from a low of 300 to a high of 850.
